Citation Nr: 1757217	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for PTSD (previously rated as anxiety syndrome nonspecific) prior to December 20, 2016 and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 2002 to June 2010. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from the February 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia. 

In the February 2011 rating decision, the RO granted service connection for anxiety syndrome, nonspecific at an initial 10 percent disability rating, effective June 29, 2010.  In an August 2013 rating decision, the RO increased the Veteran's rating for anxiety syndrome to an initial 30 percent disability evaluation, effective June 29, 2010. 

In addition, a March 2017 rating decision assigned a 70 percent rating for the Veteran's PTSD (previously rated as anxiety syndrome) effective December 20, 2016.  As the increase did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 30 percent for anxiety syndrome remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In addition, the Veteran, through his representative has expressed dissatisfaction with the effective date of the 70 percent rating.  See June 2017 Notice of Disagreement.  

The issues on appeal were previously remanded by the Board in September 2014 in order to afford the Veteran a hearing before the Board.  The Veteran testified at a videoconference hearing in March 2015, a transcript of the hearing is of record.    

The Board remanded the claim in May 2015 for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Notably, the Board also remanded the Veteran's claim of entitlement to service connection for a low back disability.  The RO granted the claim in a March 2017 rating decision.  As this was a full grant of the benefits sought on appeal, the issue is no longer before the Board. 
FINDINGS OF FACT

1.  Prior to February 27, 2015 the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher.

2.  From February 27, 2015 to December 20, 2016, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.

3.  From December 20, 2016, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD prior to February 27, 2015, are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

2.  From February 27, 2015 to December 20, 2016, the criteria for a 50 percent rating, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

3.  From December 20, 2016, the criteria for a disability rating in excess of 70 percent for PTSD, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 
It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Analysis 

The Veteran asserts that his PTSD is more disabling than reflected in his 30 percent initial rating.   

Prior to February 27, 2015

The Board finds that based on the competent evidence of record, prior to February 27, 2015, the Veteran's PTSD symptoms more nearly approximated the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported moving in with his family after separation.  He reported staying busy helping his father maintain the house or yard when not looking for work or with his friends.  He reported socializing with male friends and coping with a break up.  He reported adjusting to civilian life.  He reported watching sports and enjoying being around people.  He reported finding himself "in the most trouble" when alone.  He denied suicide attempts or a history of violence or assaultiveness.  He reported having trouble with depression and other PTSD symptoms to a mild-moderate degree.  

During the interview the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable.  His speech was unremarkable and spontaneous.  He was cooperative, friendly, relaxed, and attentive.  His affect was mild to moderately constricted.  His mood was depressed.  He was oriented to person, time, and place. His thought process and content were unremarkable.  He denied delusions.  

The Veteran reported having one nightmare per week, night sweats, and rapid breathing.  He reported occasional initially insomnia and frequent intermittent waking.  After waking he reported calming himself and returning to sleep.  He reported visual and olfactory hallucinations that were not persistent.  

The Veteran did not show inappropriate behavior and was able to interpret proverbs correctly.  He reported obsessive, ritualistic behavior such as locking and rechecking doors.  He denied panic attacks, homicidal thoughts, suicidal thoughts, and episodes of violence.  He reported good impulse control.  The Veteran reported an olfactory flashback of burning flesh.  He reported thinking about the experience at least every other day.  He reported having brief hypnogogic visual hallucinations as he awoke of Marines standing nearby to protect health care professionals treating the wounded. 

The Veteran's remote, recent and immediate memory was normal.  The Veteran reported recurrent distressing dreams of stressors, efforts to avoid thoughts, feelings and conversations associated with the trauma, and efforts to avoid activities, places or people that arouse recollections of the trauma.  He also reported feelings of detachment or estrangement from others.  

He reported efforts to avoid thoughts, feelings, and conversations associated with the trauma and efforts to avoid activities, place, and people that arouse recollections of the trauma.  He also reported feelings of detachment or estrangement from others.  He endorsed hypervigilance and difficulty falling or staying asleep.  He also reported olfactory flashbacks of burning flesh accompanying intrusive thoughts.   He reported avoidance of pursuing close emotional relationships because his engagement ended partially because he did not want to discuss his nightmares and distress.  He reported rare hypnogogic hallucinations.  The Veteran had a GAF score of 60.  

The examiner concluded that the Veteran's social and occupational functioning was mildly impaired by his PTSD symptoms.  The examiner further stated that the Veteran has moderate trouble with depression and anxiety that would interfere with his work only at times of significant stress.  His sleep impairment may cause daytime fatigue.  He was mildly to moderately socially and emotionally distant from other to avoid talking about Iraq and other related events and to avoid the loss of another significant relationship such as the end of his engagement. 

In January 2011, an examiner reviewed the September 2010 VA examination and reported that the  Veteran's symptoms did not meet the criteria for PTSD under DSM IV but that the Veteran had anxiety syndrome nonspecific that is mild to moderate for which he was receiving active treatment with pharmacotherapy and psychotherapy during service. 

The medical record shows that the Veteran relied on numerous medications throughout the appeal period to control his symptoms.  

In May 2011, the Veteran showed the following depressive symptoms:  little interest or pleasure more than half the days; feeling down or hopeless several days; trouble sleeping almost daily; low energy several days; feelings of failure and guilt more than half the days; and trouble concentrating nearly every day.  The Veteran denied motor retardation and suicidal ideation.  He also reported experiencing disturbing memories, disturbing dreams, re-experiencing events, physical symptoms, avoiding thoughts, avoiding activities, trouble with recall, loss of interest, feeling distant, trouble sleeping, irritability, difficulty concentrating, feeling nervous, and easily startled.  See VA Treatment Records.  He denied memory impairment.   

In August 2011 the Veteran reported continuing nightmares.  He was sleeping five and a half hours a night, which was an improvement.  See VA Treatment Records.  He still reported occasional dysphoria, decreased interest, nightmares, flashbacks, irritability, hypervigilance, and easy startle response.  His main concern was irritability, which he would experience all day.  He denied acting out in anger.  He denied alcohol and drug abuse.  He denied suicidal ideation, homicidal ideation, mania, and psychosis.    

During a February 2012 treatment session the Veteran reported depressed mood and discussed an incident that occurred during service during which he saw the fellow service member stepped on a land mine and die.  He reported thinking about death often.  In another February 2012 treatment session he reported anxious mood and reported keeping his PTSD symptoms from his family.  He reported one particular intrusive thought that caused him in cry every day.  Another February 2012 treatment note the Veteran reported feeling better but feeling depressed at the end of the week because of feeling drained.  

A March 2012 VA mental health treatment note indicates that the Veteran reported improved mood, not as depressed.  He discussed the recent death of his great grandmother and reported thinking about death often.  A March 2012 follow treatment note indicates that the Veteran presented with a stable mood.  He reported being busy for the previous weeks and received a work award for regional best administrator.  He discussed resentment toward the military about being diagnosed with anxiety instead of PTSD in service and being deployed again.  

In July 2013 the Veteran reported sleeping better compared to his last visit due to increased medication.  He reported an elevated mood and his anxiety and irritability were minimized.  Mood-wise reported being a 6 on a 1 to 10 scale.  See VA Treatment Records.  He reported still having nightmares, flashbacks, intrusive thoughts, hypervigilance, and easy startle response, but his symptoms were more manageable with a combination of medications.  He had a GAF score of 60.  Id.  The Veteran reported similar symptoms in July and October 2013 and showed a GAF score of 55.  Id.  He also consistently denied drug and alcohol abuse. 

The Board has considered the aforementioned evidence and concludes that the 30 percent initial evaluation assigned for PTSD prior to February 27, 2015 appropriately compensates the Veteran for the state of his social and occupational impairment due to his service-connected PTSD.  

During the September 2010 VA examination the Veteran denied panic attacks and impairment of short term or long term memory.  The Veteran did not report panic attacks during his VA psychotherapy sessions prior to February 2015.  There is no evidence to suggest that the Veteran had difficulty understanding complex commands or showed circumstantial, circumlocutory or stereotyped speech.  The Veteran reported maintaining a relationship with his girlfriend, who became his wife during the appeal period.  During his VA mental health treatment he consistently reports being able to complete his job successfully despite his mental health symptoms as evidenced by the award of recognition he received at work.  

The Board concludes that the Veteran's PTSD manifestations prior to February 27, 2015 are insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

In sum, there is no basis for an initial rating in excess of 30 percent prior to February 27, 2015 for the Veteran's service-connected PTSD.

From February 27, 2015

The record shows a worsening of the Veteran's PTSD symptoms.  

Specifically, on February 27, 2015 the Veteran reported panic attacks about three times a week.  He reported sleeping 5 hours a night.  He reported that his nightmares, flashbacks, intrusive thoughts, easy startle response, hypervigilance were less frequent and less intense with treatment with venlafaxine.  He reported using alcohol regularly.  He reported about two or three times a week he will have five or six alcoholic beverages in one sitting.  He denied suicidal or homicidal ideation and no visual or auditory hallucinations.  

In March 2015 the Veteran reported that over the prior two or three months he has been having more anxiety than usual.  See VA Treatment Records.  He reported panic attacks lasting three or four minutes.  Symptoms included racing heart, impending sense of doom, chest discomfort, and sweatiness.  He reported hypervigilance at night which can precipitate a panic.  He also reported more dysphoria than usual.  He denied suicidal or homicidal ideation.  He denied symptoms of mania and psychosis.  He reported no use or abuse of alcohol or drugs.   

During the March 2015 hearing the Veteran reported difficulty coping with work stress and concentrating.  He reported losing his temper more easily.  He reported being able to control his temper at work by "loading up" on medications.  He reported that his symptoms impact his family relationships because he is not very social.  He reported having anxiety attacks at least three times a week.  He denied homicidal or suicidal thinking.  He reported feeling disconnected from other people.   

As the competent evidence of record prior from February 27, 2015 to December 20, 2016 show that the Veteran's PTSD symptoms manifested as occupational and social impairment with reduced reliability and productivity as a result of disturbances of motivation and mood, sleep impairment, panic attacks, and difficulty in maintaining effective social relationships a rating of 50 percent for PTSD, but no higher, was warranted.  The criteria for a higher 70 percent rating have not been shown.  The Veteran reported being able to complete his job successfully and reported working on a degree in information technology.  He consistently denied homicidal, suicidal ideation.  The record was also negative for illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately or effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  

The medical evidence indicates that the Veteran has consistently denied delusions and hallucinations.  There is no evidence he is in persistent danger of hurting self or others.  The Veteran has consistently reported that he is able to complete activities of daily living.  The objective evidence also shows that the Veteran has been able to consistently maintain personal hygiene.  He also reported that he was able to maintain familial relationships.  

Thus, for the period of February 27, 2015 to December 20, 2016 the Veteran's overall disability picture shows that the Veteran's PTSD symptoms more clearly proximate the criteria for a 50 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

In addition, the Board finds that February 27, 2015, the date the Veteran reported consistent anxiety attacks and increased alcohol use, is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms to warrant a 50 percent rating.

From December 20, 2016 

The record again shows a worsening in the Veteran's PTSD symptoms. 

During the December 2016 VA examination, the Veteran reported getting married in 2014 and described his relationship with his wife as very difficult.  He reported that they had "ups and downs" due to the stress caused by his mental health.  The Veteran reported having good relationships with his two young children.  

The Veteran reported he does not socialize although he used to be outgoing.  He denied involvement with the community or social organizations.  He reported watching sports during leisure time.  He reported keeping himself busy with work and school.  He reported that he began attending Colorado State University's online program in 2013 and 2014 in pursuit of a Bachelor's degree in information technology.  He reported passing grades and difficulty focusing on schoolwork.  

He further reported that he worked as a recruiter for the Air Force between 2010 and 2013.  Since 2013 he worked for the Department of Treasury in Parkersburg.  He reported frequently working overtime averaging 50 to 60 hours a week.  He reported missing work recently due to migraine headaches and feeling down.  He described a lack of motivation and poor sleep and fatigue.  He reported that his performance at work is adequate but lacking compared to his previous work.   

The Veteran denied being psychiatrically hospitalized, attempting suicide, or experiencing homicidal ideation, plan, or intent since his September 2010 VA examination.   He reported thoughts of suicide after his father passed away in July 2016 through November 2016.  He reported that his children prevent him from acting on thoughts of suicide.  He denied current suicidal or homicidal ideation, plan or intent.  

Regarding current mental health symptoms the Veteran reported that he consistently tries to control angry outbursts and panic attacks.  He reported trouble sleeping.  He reported symptoms consistent with intrusive thoughts, nightmares a few nights a week, and acting out dreams in his sleep.  The Veteran reported avoiding helicopters, loud noises, and crowded areas.  He reported hypervigilance and exaggerated startle response.  He reported that he enjoyed hunting but cannot fire his weapon anymore because he hates the sound. 

He reported experiencing breakdowns when he is reminded of his military trauma, which include symptoms of heart racing, dry mouth, shaking and sweating.  He reported that he uses distraction and tries to stay busy to avoid memories, thoughts, and feelings regarding his trauma.   He reported difficulty trusting others.  

He endorsed persistent negative emotional state, loss of interest in previously enjoyable activities.  He reported feeling distant and detached from others, frequent irritability and angry outbursts.  He reported that is only able to sleep for 15 to 30 minutes at a time and sleeps for 3 to 4 hours per night.  He reported multiple panic attacks sometimes more than once a day. He endorsed feelings of paranoia.

He denied have any legal problems but reported engaging in aggressive behaviors such as throwing things, cursing people and breaking his bedroom door.  He reported increase alcohol use since his December 2010 VA examination but denied drinking to intoxication.  

He also reported depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals that interfere with routine activities, and  impaired impulse control such as unprovoked irritability with periods of violence.  

On examination the Veteran was oriented to all spheres, attentive, maintained good eye contact.  His mood appeared to be dysphoric with a mildly restricted range of affect.  He was noted to become tearful when discussing his military experiences during the interview.  His speech was within normal limits and thought processes were clear and coherent.  

The examiner concluded that the Veteran meets the DSM-5 criteria for PTSD which is a progression of his current service-connected mental health diagnosis of anxiety disorder, NOS.  The examiner stated that the changes in the criteria for PTSD between DSM-IV and the current edition, DSM-5, as well as a worsening of the Veteran's symptoms, warrant the change in diagnosis.  The examiner further concluded that the Veteran's current level of impairment can be described as having deficiencies in most areas such as work, school, family relations, judgment, thinking, and or mood.  The Veteran's 2017 VA mental health treatment notes also show increased sleep disturbance and persistent anxiety attacks.  

As the competent evidence of record from December 20, 2016 shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with deficiencies in most areas such as family relations, thinking, or mood, due to symptoms such as: near continuous depression affecting the ability to function independently, appropriately and effectively, and inability to establish and maintain effective relationships, a rating of 70 percent for PTSD, but no higher, is warranted.  

The criteria for a higher 100 percent rating have not been shown.  The evidence is negative for gross impairment of thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board finds the Veteran's overall disability picture from December 20, 2016 shows that the Veteran's PTSD symptoms more clearly proximate the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

Furthermore, December 20, 2016, the date of the Veteran's most recent VA examination, is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms to warrant a 70 percent rating.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to February 27, 2015 is denied.  

Entitlement to a disability rating of 50 percent for PTSD from February 27, 2015 to December 20, 2016 is granted. 

Entitlement to a rating in excess of 70 percent from December 20, 2016 is denied. 




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


